      Case: 1:19-cv-04482 Document #: 1 Filed: 07/02/19 Page 1 of 3 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JULIANA ACHIMAS,                                    )       Case No. 19-CV-4482
                                                    )
              Plaintiff,                            )
                                                    )
       vs.                                          )       (2019 l 005651)
                                                    )
TARGET CORPORATION, a Foreign                       )       (formerly Circuit Court of
Corporation,                                        )       Cook County, Illinois)
             Defendants.                            )       Case No.:


                                   NOTICE OF REMOVAL
       TARGET CORPORATION, a Foreign Corporation, the defendant in the above entitled

cause, hereby removes Case No.: 2019 L 005651 from the Circuit Court of Cook County,

Illinois, to the United States District Court, Northern District of Illinois, Eastern Division,

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and as grounds for its removal states as

follows:

                                STATEMENT OF THE CASE

1.     This action was commenced against Target Corporation, as the sole defendant, in the

Circuit Court of Cook County, Illinois, on May 23, 2019. The Complaint was served upon

Target Corporation on June 3, 2019.

2.     At the time the action was commenced and since then, the plaintiff was and is a citizen

of the State of Illinois and the defendant was and is a corporation organized and existing

under the laws of the State of Minnesota with its principal place of business in Minneapolis,

Minnesota.

3.     This is a civil action of which the United States Circuit Courts have original jurisdiction

under 28 U.S.C. § 1332.




                                                1
       Case: 1:19-cv-04482 Document #: 1 Filed: 07/02/19 Page 2 of 3 PageID #:2




4.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs, as

appears from Plaintiff’s Complaint at Law and as “determined by an evaluation of the

controversy described in the plaintiff’s complaint and the record as a whole, as of the time the

case was filed.” Uhl v. Thoroughbred Tech. & Telecomms., 309 F.3d 978, 983 (7th Cir. 2002).

“When removing a suit, the defendant… is entitled to present its own estimate of the stakes.”

Back Doctors Ltd v. Metro. Prop. & Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir. 2011).

5.     Plaintiff’s Complaint at Law details “personal injuries” and money damages for “severe

and permanent injuries”. (Ex. A, Pl’s . ¶6). In addition plaintiff states that she “will be hindered

and prevented from attending to her usual duties and affairs of life… suffered great pain and

anguish both in mind and body and will in the future continue to suffer the same.” (Ex. A, Pl’s

. ¶7). Plaintiff has a lateral meniscus tear in her right knee and a medial and lateral meniscus

tear in her left knee. Surgery has been recommended for both knees. The extent of plaintiff’s

alleged injuries establish more than a reasonable probability that the amount in controversy

exceeds the jurisdictional amount of the District Court. Back Doctors Ltd. 637 F. 3d at 830.

6.     Even more, Plaintiff’s Complaint at Law demands judgment beginning with an “amount

in excess of $50,000.00.” (Ex. A, Pl’s. Compl. & Prayer for Relief, pg. 3); Oshana v. Coca-

Cola Co., 472 F.3d 506, 511 (7th Cir. 2006) (only a legal certainty that the amount in

controversy is less than $75,000 will defeat defendant’s plausible good-faith estimates of the

value of plaintiff’s claims); Parmeley v. Fleetwood Homes, Inc., 2012 U.S. Dist. LEXIS 74172,

*11-12 (S.D. Ill. 2012) (denying plaintiff’s motion to remand where plaintiff alleged “damages

in the amount in excess of $50,000.00” and where plaintiff alleged “personal injuries…”); Cruz

v. Darden Rests., Inc., 2010 U.S. Dist. LEXIS 18073 *3-8, (S.D. Ill. 2010) (holding removal

was proper based on plaintiff’s complaint where plaintiff’s prayer was for “an amount in excess

of fifty thousand dollars.”).



                                                 2
      Case: 1:19-cv-04482 Document #: 1 Filed: 07/02/19 Page 3 of 3 PageID #:3




     ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

7.     Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the process,

pleadings, orders, and documents from the State Court Action which have been served upon

Target Corporation are being filed with this Notice of Removal. (Ex. A, Pl.’s Compl.).

8.     This Notice of Removal has been filed within 30-days of the date that Target

Corporation was served with the summons in this matter. Removal is therefore timely in

accordance with 28 U.S.C. § 1446(b).

9.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because

the United States District Court for the Northern District of Illinois, Eastern Division, is the

federal judicial district embracing the Circuit Court of Cook County, Illinois, where the State

Court Action was originally filed.

                                        CONCLUSION

       By this Notice of Removal, Target Corporation does not waive any objections it may

have as to service, jurisdiction or venue, or any other defense or objection it may

have to this action. Target Corporation intends no admission of fact, law, or liability by this

Notice, and expressly reserves all defenses and motions.

                                                   RESPECTFULLY SUBMITTED,

                                                   TARGET CORPORATION


                                                   /s/Eileen M. Letts
                                                   Eileen M. Letts

Eileen M. Letts
ZUBER LAWLER & DEL DUCA LLP
Attorneys for the Defendant
55 W. Monroe, Ste. 600
Chicago, Illinois 60603
312-346-1100
eletts@zuberlaw.com
Dated: July 2, 2019

                                               3
